DETAILED ACTION
This is in response to Applicant’s reply dated 4/21/22.  Claims 28-49 have been examined.  Claims 1-27 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-35, 37-44, and 47 are rejected under 35 U.S.C. 102(a)(2) as being unptatentable by Zhu (US 2020/0007223).

Regarding Claim 28,
A method, in a relay node, for mapping end-user bearers to backhaul bearers for communications with a distributed unit (DU) of a donor base station, the method comprising: 

mapping first end-user bearers to a first set of backhaul bearers for communications with the DU via a first mobile termination (MT) entity in the relay node; mapping second end-user bearers to a second set of backhaul bearers for communications with the DU via a second MT entity in the relay node; and exchanging data with the DU over the first and second sets of backhaul bearers, via the first and second MT entities, respectively [Zhu: DU == DgNB; first set of backhaul bearer == multiplexed MHRP tunneled UE DRB1 (UE # 1) ending at DgNB in Fig. 5; second set of backhaul bearer == multiplexed other UE DRB1 ending at DgNB in Fig. 5; 0037; RN (relay node) 110 may attach to DgNB (donor evolved NodeB) 212 the same way as a UE with the full protocol stack, and DgNB 212 may configure or manage a RN 110 through Layer 3 (L3) RRC signaling; the packet is for a UE that is attached to the RN 110; UE radio bearer (RB) multiplexing is a new functionality to map or multiplex multiple UE RBs (radio bearers) with the same quality of service (QoS) requirements to a RN RB (relay node radio bearer); 0038; MHRP (multi hop relay protocol) may operate between RN 110 and gNB 214 or RN 110 (i.e. an intermediate RN) and is transparent to the UE; 0039; if the central unit (CU)/distributed unit (DU) split architecture is supported, a MHRP PDU may also carry General Packet Radio Service (GPRS) Tunneling Protocol (GTP-U) PDU as the payload; 0040; FIG. 5 shows an example of a new radio bearer model 500 to support the centralized multi-hop relaying proposed herein; there are two types of radio bearers, a RN Radio Bearer (RB) and UE Radio Bearer; the RN RB, also called Relay Link Radio Bearer (RLRB), is introduced for delivering an MHRP tunneled UE RB which does not have the PDCP layer; the UE RB is similar to RB in the present LTE system and does not have the new MHRP layer; As shown in FIG. 5, multiple UE RBs may be multiplexed using the new MHRP layer and transported via a same RN RB; also, a child RN RB may be one to one mapped to a parent RN RB; Fig. 15; 0060; such new functionalities may include multi-hop forwarding to add for the UL or to remove for the DL the MHRP header if the packet is for a UE that is attached to the RN, and to forward the MHRP PDU to next hop accordingly; another new functionality may be UE radio bearer (RB) multiplexing to map (multiplex or demultiplex) multiple UE RBs with the same QoS requirement) to an RN RB; 0128; wherein the one or more baseband processors are to add a multi-hop relay protocol (MHRP) header to a packet to be forwarded via an uplink to a next relay node or the DgNB; wherein the one or more baseband processors are to remove a multi-hop relay protocol (MHRP) header from a packet received in a downlink from another relay node or the DgNB, and to cause the packet to be transmitted to the UE; wherein multiple UE radio bearers (RBs) having similar quality of service (QoS) requirements are mapped a radio bearer of an intermediate relay node or the DgNB]. 
Note:
First MT entity and second MT entity in a relay node are multiple UE radio bearers mapped to a relay node radio bearer.  Multiple UE radio bearers may originate from multiple UEs (i.e. stand-ins as multiple MT entities).  For example, one UE is attached directly to a RN, while another UE is attached to the RN via an intermediate RN (see Fig 5, UE # 1 and other UE). 

Regarding Claim 29,
wherein mapping the first end-user bearers to the first set of backhaul bearers comprises mapping end-user bearers for all user equipments (UEs) connected to a first relay node to the first set of backhaul bearers [Zhu: 0037; the packet is for a UE that is attached to the RN 110; UE radio bearer (RB) multiplexing is a new functionality to map or multiplex multiple UE RBs (radio bearers) with the same quality of service (QoS) requirements to a RN RB (relay node radio bearer); 0038; MHRP (multi hop relay protocol) may operate between RN 110 and gNB 214 or RN 110 (i.e. an intermediate RN) and is transparent to the UE; 0040; there are two types of radio bearers, a RN Radio Bearer (RB) and UE Radio Bearer; the RN RB, also called Relay Link Radio Bearer (RLRB), is introduced for delivering an MHRP tunneled UE RB which does not have the PDCP layer; the UE RB is similar to RB in the present LTE system and does not have the new MHRP layer; as shown in FIG. 5, multiple UE RBs may be multiplexed using the new MHRP layer and transported via a same RN RB; 0060; another new functionality may be UE radio bearer (RB) multiplexing to map (multiplex or demultiplex) multiple UE RBs with the same QoS requirement) to an RN RB], and 

wherein mapping the second end-user bearers to the second set of backhaul bearers comprises mapping end-user bearers for all UEs connected to a second relay node to the second set of backhaul bearers [Zhu: 0128; wherein multiple UE radio bearers (RBs) having similar quality of service (QoS) requirements are mapped a radio bearer of an intermediate relay node or the DgNB; 0040; there are two types of radio bearers, a RN Radio Bearer (RB) and UE Radio Bearer; the RN RB, also called Relay Link Radio Bearer (RLRB), is introduced for delivering an MHRP tunneled UE RB which does not have the PDCP layer; the UE RB is similar to RB in the present LTE system and does not have the new MHRP layer]. 
Note:
For example, one UE is attached directly to a RN (i.e. first relay), while another UE is attached to the RN via an intermediate RN (i.e. second relay).  Multiplexed data radio bearers (DRBs) ending at DgNB are for UE #1 (MHRP tunneled) and for other UE.  See Fig 5, UE # 1 and other UE.  First relay is an RN with attached UE, while a second relay is an intermediate RN with an attached UE.

Regarding Claim 30, 
wherein mapping the first end-user bearers to the first set of backhaul bearers comprises mapping end-user bearers corresponding to a first set of quality control indicator (QCI) values to the first set of backhaul bearers, and wherein mapping the second end-user bearers to the second set of backhaul bearers comprises mapping end-user bearers corresponding to a second set of QCI values to the second set of backhaul bearers [Zhu: 0037; the packet is for a UE that is attached to the RN 110; UE radio bearer (RB) multiplexing is a new functionality to map or multiplex multiple UE RBs (radio bearers) with the same quality of service (QoS) requirements to a RN RB (relay node radio bearer); 0060; another new functionality may be UE radio bearer (RB) multiplexing to map (multiplex or demultiplex) multiple UE RBs with the same QoS requirement to an RN RB; wherein multiple UE radio bearers (RBs) having similar quality of service (QoS) requirements are mapped a radio bearer of an intermediate relay node or the DgNB]. 
Note:
For example, one UE is attached directly to a RN (i.e. first relay), while another UE is attached to the RN via an intermediate RN (i.e. second relay).  
Regarding Claim 31,
wherein the method further comprises executing separate Radio Resource Control (RRC) protocol instances for the first and second MT entities and executing separate Medium Access Control (MAC) protocol instances for the first and second MT entities [Zhu: RRC/MAC protocol instances == RRC/MAC signaling associated with UE; 0130; wherein a radio bearer (RB) of the UE is supported by the serving RN and the DgNB together such that the RLC entity is at the serving RN and a packet data convergence protocol (PDCP) and RRC entity is supported by the DgNB; 0037; RN 110 may attach to DgNB 212 the same way as a UE with the full protocol stack, and DgNB 212 may configure or manage a RN 110 through Layer 3 (L3) RRC signaling; 0044; new RRC messages 714 may be exchanged between the DgNB 212 and the serving RN such as RN#1 for setting up RLC entities for UE SRB and DRB at RN, as well as the corresponding PDCP/RRC entities at DgNB 212; these new RRC messages also may be tunneled through RN radio bearer if necessary; 0058; it is proposed to have an RN 110 report to its parent RN 110 or DgNB 212 one or more of the following "Access Link Congestion Report" information elements via MAC control or RRC signaling via the Access Link Congestion report procedure 1410; 0059; the parent RN or DgNB may reconfigure backhaul subframes via MAC control or RRC signaling via procedure 1412; the Access Link Congestion Report may be delivered to the parent node such as the RN or DgNB using F1-AP messages; 0132; a relay node (RN) comprising one or more baseband processors to generate a media access control (MAC) Control Element or a radio link control (RLC) status report to be sent to a serving node, wherein the serving node comprises a next-hop RN or a donor Fifth Generation evolved NodeB (DgNB) in a multi-hop relay network]. 

Regarding Claim 32,
wherein the method further comprises signaling, to the donor base station, capability information indicating at least a number of MT entities that the relay node can support [Zhu: number of MT entities == number of UE RBs; 0073; The RLC Rx entity of the RN may include "DBS Feedback" for each of its downstream RB in its RLC status report sent to the corresponding RLC Tx entity of the parent node such as RN 110 or DgNB 212. The new "DBS feedback" information element should include at least the following: Table 2; number of UE RBs (that are delivered over the Relay RB)]. 

Regarding Claim 33,
wherein the capability information further indicates one or more of any of the following: whether supported MT entities are logical or physical entities; power limitations for each or all of the supported MT entities; modulation and coding schemes supported for each or all of the supported MT entities [Zhu: number of MT entities (logical) == number of UE RBs; 0073; The RLC Rx entity of the RN may include "DBS Feedback" for each of its downstream RB in its RLC status report sent to the corresponding RLC Tx entity of the parent node such as RN 110 or DgNB 212. The new "DBS feedback" information element should include at least the following: Table 2; number of UE RBs (that are delivered over the Relay RB)]. 

Regarding Claim 34,
wherein the method further comprises, prior to the mapping of the second end-user bearers to the second set of backhaul bearers, instantiating or activating the second MT entity in response to a determination that the second MT entity is needed [Zhu: activate the second MT entity == reconfigure backhaul subframes; 0058; it is proposed to have an RN 110 report to its parent RN 110 or DgNB 212 one or more of the following "Access Link Congestion Report" information elements via MAC control or RRC signaling via the Access Link Congestion report procedure 1410. Access Link Congestion Indicator is a bit to indicate whether the RN needs more resource for its access link; 0059; in response, the parent RN or DgNB may reconfigure backhaul subframes via MAC control or RRC signaling via procedure 1412; 0132; wherein the F1-AP message or the RRC message includes one or more parameters, comprising: a bit flag to indicate whether the RN is experiencing congestion and needs more radio resource for a next-hop link; 0070; In the multi-hop flow control process 1700, the RLC transmit (Tx) entity of a downstream radio bearer (RB) feeds back its desired buffer size (DBS), downlink buffer size, or explicit congestion notification, to the co-located RLC receive (Rx) entity of the corresponding upstream RB, and then the RLC Rx entity reports DBS feedback to its parent RLC Tx entity; 0073; the RLC Rx entity of the RN may include "DBS Feedback" for each of its downstream RB in its RLC status report sent to the corresponding RLC Tx entity of the parent node such as RN 110 or DgNB 212]. 

Regarding Claim 35,
A relay node, comprising: processing circuitry; and a memory comprising computer instructions that when executed by the processing circuitry cause the relay node to: 
	
map first end-user bearers to a first set of backhaul bearers for communications with a distributed unit (DU) of a donor base station via a first mobile termination (MT) entity in the relay node; map second end-user bearers to a second set of backhaul bearers for communications with the DU via a second MT entity in the relay node;. and exchange data with the DU over the first and second sets of backhaul bearers, via the first and second MT entities, respectively [Zhu: DU == DgNB; first set of backhaul bearer == multiplexed MHRP tunneled UE DRB1 (UE # 1) ending at DgNB in Fig. 5; second set of backhaul bearer == multiplexed other UE DRB1 ending at DgNB in Fig. 5; 0037; RN (relay node) 110 may attach to DgNB (donor evolved NodeB) 212 the same way as a UE with the full protocol stack, and DgNB 212 may configure or manage a RN 110 through Layer 3 (L3) RRC signaling; the packet is for a UE that is attached to the RN 110; UE radio bearer (RB) multiplexing is a new functionality to map or multiplex multiple UE RBs (radio bearers) with the same quality of service (QoS) requirements to a RN RB (relay node radio bearer); 0038; MHRP (multi hop relay protocol) may operate between RN 110 and gNB 214 or RN 110 (i.e. an intermediate RN) and is transparent to the UE; 0039; if the central unit (CU)/distributed unit (DU) split architecture is supported, a MHRP PDU may also carry General Packet Radio Service (GPRS) Tunneling Protocol (GTP-U) PDU as the payload; 0040; FIG. 5 shows an example of a new radio bearer model 500 to support the centralized multi-hop relaying proposed herein; there are two types of radio bearers, a RN Radio Bearer (RB) and UE Radio Bearer; the RN RB, also called Relay Link Radio Bearer (RLRB), is introduced for delivering an MHRP tunneled UE RB which does not have the PDCP layer; the UE RB is similar to RB in the present LTE system and does not have the new MHRP layer; As shown in FIG. 5, multiple UE RBs may be multiplexed using the new MHRP layer and transported via a same RN RB; also, a child RN RB may be one to one mapped to a parent RN RB; Fig. 15; 0060; such new functionalities may include multi-hop forwarding to add for the UL or to remove for the DL the MHRP header if the packet is for a UE that is attached to the RN, and to forward the MHRP PDU to next hop accordingly; another new functionality may be UE radio bearer (RB) multiplexing to map (multiplex or demultiplex) multiple UE RBs with the same QoS requirement) to an RN RB; 0128; wherein the one or more baseband processors are to add a multi-hop relay protocol (MHRP) header to a packet to be forwarded via an uplink to a next relay node or the DgNB; wherein the one or more baseband processors are to remove a multi-hop relay protocol (MHRP) header from a packet received in a downlink from another relay node or the DgNB, and to cause the packet to be transmitted to the UE; wherein multiple UE radio bearers (RBs) having similar quality of service (QoS) requirements are mapped a radio bearer of an intermediate relay node or the DgNB]. 
Note:
First MT entity and second MT entity in a relay node are multiple UE radio bearers mapped to a relay node radio bearer.  Multiple UE radio bearers may originate from multiple UEs (i.e. multiple MT entities).  For example, one UE is attached directly to a RN, while another UE is attached to the RN via an intermediate RN (see Fig 5, UE # 1 and other UE). 

Regarding Claim 37,
wherein the first and second MT entities are implemented with a shared transceiver circuit [Zhu: 0037; a new layer between PDCP and RLC at RN 110 and DgNB 212 is proposed to handle the following new functionalities; the above new MHRP functionalities may be supported by radio link control (RLC) or PDCP, that is the MHRP PDU defined below as a PDU of a new protocol can alternatively be define as a new type of RLC PDU or PDCP PDU; 0070; in the multi-hop flow control process 1700, the RLC transmit (Tx) entity of a downstream radio bearer (RB) feeds back its desired buffer size (DBS), downlink buffer size, or explicit congestion notification, to the co-located RLC receive (Rx) entity of the corresponding upstream RB, and then the RLC Rx entity reports DBS feedback to its parent RLC Tx entity]. 
Note:
A shared RLC channel is between RN and DgNB, and by extension for any multiplexed UE RBs.

Regarding Claim 38,
wherein the computer instructions are configured so that the processing circuitry is configured to map the first end-user bearers to the first set of backhaul bearers by mapping end-user bearers for all user equipments (UEs) connected to a first relay node to the first set of backhaul bearers, and to map the second end-user bearers to the second set of backhaul bearers by mapping end-user bearers for all UEs connected to a second relay node to the second set of backhaul bearers [Zhu: 0037; the packet is for a UE that is attached to the RN 110; UE radio bearer (RB) multiplexing is a new functionality to map or multiplex multiple UE RBs (radio bearers) with the same quality of service (QoS) requirements to a RN RB (relay node radio bearer); 0038; MHRP (multi hop relay protocol) may operate between RN 110 and gNB 214 or RN 110 (i.e. an intermediate RN) and is transparent to the UE; 0040; there are two types of radio bearers, a RN Radio Bearer (RB) and UE Radio Bearer; the RN RB, also called Relay Link Radio Bearer (RLRB), is introduced for delivering an MHRP tunneled UE RB which does not have the PDCP layer; the UE RB is similar to RB in the present LTE system and does not have the new MHRP layer; as shown in FIG. 5, multiple UE RBs may be multiplexed using the new MHRP layer and transported via a same RN RB; 0060; another new functionality may be UE radio bearer (RB) multiplexing to map (multiplex or demultiplex) multiple UE RBs with the same QoS requirement) to an RN RB; 0128; wherein multiple UE radio bearers (RBs) having similar quality of service (QoS) requirements are mapped a radio bearer of an intermediate relay node or the DgNB; 0040; there are two types of radio bearers, a RN Radio Bearer (RB) and UE Radio Bearer; the RN RB, also called Relay Link Radio Bearer (RLRB), is introduced for delivering an MHRP tunneled UE RB which does not have the PDCP layer; the UE RB is similar to RB in the present LTE system and does not have the new MHRP layer]. 
Note:
For example, one UE is attached directly to a RN (i.e. first relay), while another UE is attached to the RN via an intermediate RN (i.e. second relay).  Multiplexed data radio bearers (DRBs) ending at DgNB are for UE #1 (MHRP tunneled) and for other UE.  See Fig 5, UE # 1 and other UE.  First relay is an RN with attached UE, while a second relay is an intermediate RN with an attached UE.

Regarding Claim 39,
wherein the relay node is the first relay node [Zhu: 0037; the packet is for a UE that is attached to the RN 110; UE radio bearer (RB) multiplexing is a new functionality to map or multiplex multiple UE RBs (radio bearers) with the same quality of service (QoS) requirements to a RN RB (relay node radio bearer); 0038; MHRP (multi hop relay protocol) may operate between RN 110 and gNB 214 or RN 110 (i.e. an intermediate RN) and is transparent to the UE]. 

Regarding Claim 40,
wherein the computer instructions are configured so that the processing circuitry is configured to map the first end-user bearers to the first set of backhaul bearers by mapping end-user bearers corresponding to a first set of quality control indicator (QCI) values to the first set of backhaul bearers, and to map the second end-user bearers to the second set of backhaul bearers by mapping end-user bearers corresponding to a second set of QCI values to the second set of backhaul bearers [Zhu: 0037; the packet is for a UE that is attached to the RN 110; UE radio bearer (RB) multiplexing is a new functionality to map or multiplex multiple UE RBs (radio bearers) with the same quality of service (QoS) requirements to a RN RB (relay node radio bearer); 0060; another new functionality may be UE radio bearer (RB) multiplexing to map (multiplex or demultiplex) multiple UE RBs with the same QoS requirement to an RN RB; wherein multiple UE radio bearers (RBs) having similar quality of service (QoS) requirements are mapped a radio bearer of an intermediate relay node or the DgNB]. 
Note:
For example, one UE is attached directly to a RN (i.e. first relay), while another UE is attached to the RN via an intermediate RN (i.e. second relay). 

Regarding Claim 41,
wherein the computer instructions are configured so that the processing circuitry is configured to execute separate Radio Resource Control (RRC) protocol instances for the first and second MT entities and to execute separate Medium Access Control (MAC) protocol instances for the first and second MT entities [Zhu: RRC/MAC protocol instances == RRC/MAC signaling associated with UE; 0130; wherein a radio bearer (RB) of the UE is supported by the serving RN and the DgNB together such that the RLC entity is at the serving RN and a packet data convergence protocol (PDCP) and RRC entity is supported by the DgNB; 0037; RN 110 may attach to DgNB 212 the same way as a UE with the full protocol stack, and DgNB 212 may configure or manage a RN 110 through Layer 3 (L3) RRC signaling; 0044; new RRC messages 714 may be exchanged between the DgNB 212 and the serving RN such as RN#1 for setting up RLC entities for UE SRB and DRB at RN, as well as the corresponding PDCP/RRC entities at DgNB 212; these new RRC messages also may be tunneled through RN radio bearer if necessary; 0058; it is proposed to have an RN 110 report to its parent RN 110 or DgNB 212 one or more of the following "Access Link Congestion Report" information elements via MAC control or RRC signaling via the Access Link Congestion report procedure 1410; 0059; the parent RN or DgNB may reconfigure backhaul subframes via MAC control or RRC signaling via procedure 1412; the Access Link Congestion Report may be delivered to the parent node such as the RN or DgNB using F1-AP messages; 0132; a relay node (RN) comprising one or more baseband processors to generate a media access control (MAC) Control Element or a radio link control (RLC) status report to be sent to a serving node, wherein the serving node comprises a next-hop RN or a donor Fifth Generation evolved NodeB (DgNB) in a multi-hop relay network]. 

Regarding Claim 42, 
wherein the computer instructions are configured so that the processing circuitry is further configured to signal, to the donor base station, capability information indicating at least a number of MT entities that the relay node can support [Zhu: 0073; The RLC Rx entity of the RN may include "DBS Feedback" for each of its downstream RB in its RLC status report sent to the corresponding RLC Tx entity of the parent node such as RN 110 or DgNB 212. The new "DBS feedback" information element should include at least the following: Table 2; Number of UE RBs (that are delivered over the Relay RB)]. 

Regarding Claim 43,
wherein the capability information further indicates one or more of any of the following: whether supported MT entities are logical or physical entities; power limitations for each or all of the supported MT entities; modulation and coding schemes supported for each or all of the supported MT entities [Zhu: number of MT entities (logical) == number of UE RBs; 0073; The RLC Rx entity of the RN may include "DBS Feedback" for each of its downstream RB in its RLC status report sent to the corresponding RLC Tx entity of the parent node such as RN 110 or DgNB 212. The new "DBS feedback" information element should include at least the following: Table 2; number of UE RBs (that are delivered over the Relay RB)]. 

Regarding Claim 44,
wherein the computer instructions are configured so that the processing circuitry is configured, prior to the mapping of the second end-user bearers to the second set of backhaul bearers, to instantiate or activate the second MT entity in response to a determination that the second MT entity is needed [Zhu: activate the second MT entity == reconfigure backhaul subframes; 0058; it is proposed to have an RN 110 report to its parent RN 110 or DgNB 212 one or more of the following "Access Link Congestion Report" information elements via MAC control or RRC signaling via the Access Link Congestion report procedure 1410. Access Link Congestion Indicator is a bit to indicate whether the RN needs more resource for its access link; 0059; in response, the parent RN or DgNB may reconfigure backhaul subframes via MAC control or RRC signaling via procedure 1412; 0132; wherein the F1-AP message or the RRC message includes one or more parameters, comprising: a bit flag to indicate whether the RN is experiencing congestion and needs more radio resource for a next-hop link; 0070; in the multi-hop flow control process 1700, the RLC transmit (Tx) entity of a downstream radio bearer (RB) feeds back its desired buffer size (DBS), downlink buffer size, or explicit congestion notification, to the co-located RLC receive (Rx) entity of the corresponding upstream RB, and then the RLC Rx entity reports DBS feedback to its parent RLC Tx entity; 0073; the RLC Rx entity of the RN may include "DBS Feedback" for each of its downstream RB in its RLC status report sent to the corresponding RLC Tx entity of the parent node such as RN 110 or DgNB 212]. 

Regarding Claim 47, which recites a non-transitory computer-readable medium having the same claim limitations as those in claim 28 above, the same rationale of rejection as presented in claim 28 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Hampel (US 2019/0297555).

Regarding Claim 36,
Zhu teaches that in the multi-hop flow control process 1700, the RLC transmit (Tx) entity of a downstream radio bearer (RB) feeds back its desired buffer size (DBS), downlink buffer size, or explicit congestion notification, to the co-located RLC receive (Rx) entity of the corresponding upstream RB, and then the RLC Rx entity reports DBS feedback to its parent RLC Tx entity [Zhu: 0070].

However, Zhu does not teach that the first and second MT entities are implemented with separate first and second transceiver circuits, respectively.

Hampel teaches:
wherein the first and second MT entities are implemented with separate first and second transceiver circuits, respectively [Hampel: separate transceiver circuits == RLC channels; 0116; in this case, the RLC-bearers correspond to the RLC channels 340-a, 340-b, and 340-c) may support UE 320-a, while separate RLC-bearer chains may support UEs 320-b and 320-c; 0118; relay base station 315-b may send a backpressure report message (e.g., utilizing MT operations) indicating RLC channel 340-b to relay base station 315-a. The base station DU 330 at relay base station 315-a may adjust the scheduling of downlink traffic on RLC channel 340-b (e.g., using the RLC channel-specific schedulers as described herein) based on receiving the backpressure report message from relay base station 315-b. In this way, the wireless backhaul network 300 may mitigate congestion at relay base station 315-b due to RLC channel 340-b; However, in some cases, RLC channel 340-d may not be experiencing heavy traffic or congestion. By utilizing logical channel-specific backpressure signaling, relay base station 315-a may reduce the traffic on RLC channel 340-b without affecting the traffic on other RLC channels 340 (e.g., including RLC channel 340-d), efficiently handling logical channel-specific data congestion]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Zhu and Hampel in order to support multi-hop backhauling through relay devices in order to extend the range of wireless access for one or more base stations [Hampel: 0004].

Allowable Subject Matter
Claims 45-46 and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding independent claims 28, 35, and 47 on pages 8-11 of the Remarks section that Zhu does not teach two independent and distinct MT terminations, where each handles a set of backhaul bearers.  The proper definition for the term “MT entity” is “a thing with distinct and independent existence” that provides a “mobile termination”.
Examiner’s Response:
The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.  Applicant’s purported definition for the term “MT entity” as “a thing with distinct and independent existence” that provides a “mobile termination” is incorrect for construing the claim term because (a) the construction “a thing with distinct and independent existence” lacks full support in and is inconsistent with Applicant’s Specification and (b) even if considered would mean reading Specification into the claim.  
	Applicant’s Specification merely describes a “mobile termination” (MT) as a function residing on the IAB node that terminates the radio interface layers of the backhaul Uu interface toward the IAB donor or other IAB nodes.  Effectively, the MT stands in for a UE on the Uu interface to the upstream relay node.  Via the MT, the IAB node connects to an upstream IAB node or the IAB donor. Via the DU, the IAB node establishes RLC channels (i.e. modified RLC) to UEs and to MTs of downstream IAB nodes.  See Applicant’s Specification [para. 0010; see also, Fig. 3].  Based on this description, firstly, MT is a function (i.e. a logical construct) that provides mobile termination; and secondly, MT (function) stands in for a UE on the Uu interface to the upstream relay node.  Thirdly, MT (function) in an IAB node connects to an upstream IAB node or IAB donor; or MT (function) in an IAB node connects via modified RLC channels to DU of an upstream IAB node or IAB donor.  In short, under the BRI in view of Applicant’s Specification, MT should be construed as a function at a relay node (RN) with respect to an upstream IAB node (RN) or IAB donor (DgNB) that provides backhaul termination, UE-RN-DgNB connectivity, end-user to backhaul bearer mapping, and UE stand-in.  
	Zhu describes such functionality that provides termination, connectivity, mapping, and stand-in to an upstream IAB node or IAB donor in terms of UE radio bearer (RB) multiplexing and multi-hop forwarding, which involves adding or removing the Multi-Hop Relay Protocol (MHRP) header.  See [Zhu: 0037; Figs 3 & 4].  MHRP may operate between RN 110 and gNB 214 or RN 110 and is transparent to the UE [Zhu: 0038].  The one or more baseband processors are to add a multi-hop relay protocol (MHRP) header to a packet to be forwarded via an uplink to a next relay node or the DgNB and to remove a multi-hop relay protocol (MHRP) header from a packet received in a downlink from another relay node or the DgNB, and to cause the packet to be transmitted to the UE [Zhu: 00128; see also, 0060], thus teaching termination and connectivity at RN to an upstream gNB.  Moreover, the RN RB, also called Relay Link Radio Bearer (RLRB), is introduced for delivering an MHRP tunneled UE RB which does not have the PDCP layer [Zhu: 0040].  As shown in FIG. 5, multiple UE RBs may be multiplexed using the new MHRP layer and transported via a same RN RB [Zhu: 0040].  
In conclusion, Zhu teaches terminations (MTs), connectivity, mapping, and stand-in at RN via multiplexing radio bearers from multiple UEs (i.e. first and second end-user bearers) and then MHRP tunneled (i.e. onward as first and second backhaul bearers; see also, UE DRB1 & other UE DRB1 under RN DRB1 in Fig. 5) to a next relay node or DgNB, thus reading on the claim limitations in claims 28, 35, and 47.

II.	Applicant argues regarding dependent claims 32, 33, and 34 on pages 11-12 of the Remarks section that the rejection should be withdrawn for the same reasons given for independent claim 28.
Examiner’s Response:
For purposes of brevity, please see the response to Argument I above.

III.	Applicant argues regarding dependent claim 36 on page 12 of the Remarks section that the rejection should be withdrawn for the same reasons given for independent claim 35.
Examiner’s Response:
For purposes of brevity, please see the response to Argument I above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468